ORDER
DYK, Circuit Judge.
General Technology Applications, Inc. (GTA) moves to voluntarily dismiss its appeal 00-1541. Conoco, Inc. and Conoco Specialty Products do not oppose on the condition that Conoco’s reply brief in 00-1397 is due January 8, 2001.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) GTA’s motion to voluntarily dismiss its appeal 00-1541 is granted. Conoco’s reply brief in 00-1397 is due January 8, 2001.
(2) Each side shall bear its own costs.
(3) The revised official caption for 00-1397 is reflected above.